                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

         Paula Perez Guzman,            )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           3:19-cv-00158-KDB-DSC
                                        )
                  vs.                   )
                                        )
        L. Francis Cissna et al,        )
                                        )
            Defendant(s),               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 5, 2019 Order.

                                               August 5, 2019
